Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on March 14, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 16/688,772 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Claims
Claims 1-21 were originally filed on May 21, 2018. 
The amendment received on May 21, 2018, canceled claims 1-20; and, added new claims 21-29.  The amendment received on May 15, 2020, canceled claims 21-29; and added new claims 31-34.  The amendment received on April 12, 2021, amended claim 31.  The amendment received on February 28, 2022, amended claim 31.
Claims 31-34 are currently pending and are under consideration.

Priority
The present application is a continuation of U.S. Non-Provisional Application No. 15/028,917, filed April 12, 2016, which claims status as a 371 (National Stage) of PCT/US2014/060363 filed October 14, 2014, and claims priority under 119(e) to U.S. Provisional Application No. 61/891,778 filed on October 16, 2013. 

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on February 28, 2022, is being considered by the examiner. 

Response to Arguments
Applicant’s arguments, see Response, filed 3/14/21, with respect to the obviousness-type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 31-34 as being unpatentable over claims 1-6 of copending Application No. 16/688,772 (Schultes et al. U.S. Publication No. 2020/0087402 A1) has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
It is noted that the administration of the instantly claimed IVIG in the pharmaceutical preparation requires a particular structure; namely, at least 60% of the branched glycans in the Fab domain are sialylated on both the α 1,3 arm and the α 1,6 arm by way of NeuAc-α 2,6-Gal terminal linkages and at least 80% of the branched glycans in Fc domain are sialylated on both the α 1,3 arm and the α 1,6 arm by way of NeuAc-α 2,6-Gal terminal linkages whereby at least 65% of the total branched glycans are sialylated on both the α 1,3 arm and the α 1,6 arm by way of NeuAc-α 2,6-Gal terminal linkages.  However, there is no motivation in the prior art to achieve at least 60% sialyation of the branched glycans in the Fab domain.  
The closest prior art regarding sialyation of IVIG in the Fab domain is Kasermann et al. U.S. Publication No. 2012/0009189 A1 published on January 12, 2019 (cited in the Action mailed on 4/12/21).  Kasermann et al. teaches a population of antibodies, preferably IVIG, obtainable by enrichment by an antibody preparation, wherein the enriched population of antibodies has an altered amount of sialylation in the Fab region of the antibodies as compared to the antibody preparation prior to enrichment.  Moreover, Kasermann et al. examined the glycan profile of Fab fragments in Example 4 (See Kasermann specification, paragraph [0136]-[0137]; Example 4).  As depicted in Figure 4, there are three N-glycan motifs disialylated on both the alpha-1,3 arm and alpha-1,6 arm, i.e., A2, A2F, and A2F+HexNac, and linked to galactose moieties (See Kasermann specification, paragraph [0139]; Figure 4).  As such, Figure 4 depicts the total level of sialylated N-glycans in the Fab region as approximately 50% (i.e., ~5% for A2 and ~22.5% for A2F and A2F+HexNac).  Notably, Kasermann et al. found that the sialylation level within the Fc region did not increase significantly in the presence of sialic acid, i.e., from 10.3% to 12.1%.  .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 






/THEA D' AMBROSIO/             Primary Examiner, Art Unit 1654